Case 3:20-cv-12360-MAS-ZNQ Document 6-3 Filed 10/09/20 Page 1 of 31 PageID: 63




                                                         EXHIBIT C
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             1 of230
                                                                   of PageID:
                                                                      31 PageID:
                                                                              1 64
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             2 of330
                                                                   of PageID:
                                                                      31 PageID:
                                                                              2 65
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             3 of430
                                                                   of PageID:
                                                                      31 PageID:
                                                                              3 66
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             4 of530
                                                                   of PageID:
                                                                      31 PageID:
                                                                              4 67
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             5 of630
                                                                   of PageID:
                                                                      31 PageID:
                                                                              5 68
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             6 of730
                                                                   of PageID:
                                                                      31 PageID:
                                                                              6 69
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             7 of830
                                                                   of PageID:
                                                                      31 PageID:
                                                                              7 70
CaseCase
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document16-3
                                       Filed
                                           Filed
                                              09/25/20
                                                 10/09/20
                                                        Page
                                                          Page
                                                             8 of930
                                                                   of PageID:
                                                                      31 PageID:
                                                                              8 71
CaseCase
    3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                           Document16-3Filed
                                          Filed
                                             09/25/20
                                                10/09/20Page
                                                          Page
                                                             9 of1030ofPageID:
                                                                        31 PageID:
                                                                               9 72
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             10 of1130ofPageID:
                                                                         31 PageID:
                                                                                10 73
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             11 of1230ofPageID:
                                                                         31 PageID:
                                                                                11 74
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             12 of1330ofPageID:
                                                                         31 PageID:
                                                                                12 75
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             13 of1430ofPageID:
                                                                         31 PageID:
                                                                                13 76
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             14 of1530ofPageID:
                                                                         31 PageID:
                                                                                14 77
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             15 of1630ofPageID:
                                                                         31 PageID:
                                                                                15 78
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             16 of1730ofPageID:
                                                                         31 PageID:
                                                                                16 79
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             17 of1830ofPageID:
                                                                         31 PageID:
                                                                                17 80
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             18 of1930ofPageID:
                                                                         31 PageID:
                                                                                18 81
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             19 of2030ofPageID:
                                                                         31 PageID:
                                                                                19 82
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             20 of2130ofPageID:
                                                                         31 PageID:
                                                                                20 83
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             21 of2230ofPageID:
                                                                         31 PageID:
                                                                                21 84
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             22 of2330ofPageID:
                                                                         31 PageID:
                                                                                22 85
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             23 of2430ofPageID:
                                                                         31 PageID:
                                                                                23 86
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             24 of2530ofPageID:
                                                                         31 PageID:
                                                                                24 87
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             25 of2630ofPageID:
                                                                         31 PageID:
                                                                                25 88
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             26 of2730ofPageID:
                                                                         31 PageID:
                                                                                26 89
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             27 of2830ofPageID:
                                                                         31 PageID:
                                                                                27 90
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             28 of2930ofPageID:
                                                                         31 PageID:
                                                                                28 91
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             29 of3030ofPageID:
                                                                         31 PageID:
                                                                                29 92
Case
   Case
     3:20-cv-12360-MAS-ZNQ
         3:20-cr-00839-MAS Document
                            Document1 6-3
                                       FiledFiled
                                             09/25/20
                                                  10/09/20
                                                        Page
                                                           Page
                                                             30 of3130ofPageID:
                                                                         31 PageID:
                                                                                30 93
